We find that this action is based upon a contract in all things identical with the contract sued upon in cause No. 3295, 21 S.W.2d 750, between the same parties, this day decided by us, except that different property is involved. Parties plaintiff and defendant are the same in both suits, and the propositions advanced by plaintiff in error in her brief are the same propositions urged and decided in cause No. 3295.
The property involved in this suit is described as lot 12 in block 12 in the Gables addition to the city of Amarillo.
For the reasons stated in cause No. 3295, the judgment of the trial court in this case is affirmed. *Page 754